                 Case 3:20-cv-05392-RSM Document 27 Filed 04/12/21 Page 1 of 2



 1                                                                          Honorable Ricardo S. Martinez

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 6                                             AT TACOMA

 7 CAPITOL SPECIALTY INSURANCE                                    No. 3:20-cv-05392-RSM
   CORPORATION,
 8                                                                ORDER GRANTING STIPULATED
                Plaintiff,                                        MOTION TO EXTEND DEADLINES
 9
          vs.
10
   GRIFFIN CUSTOM HOMES, INC., a
11 Washington Corporation, and JOHN FOTH, an
   individual,
12
                Defendants.
13
   GRIFFIN CUSTOM HOMES, INC., a
14 Washington Corporation,

15                        Counter-Claimant,

16            vs.

17 CAPITOL SPECIALTY INSURANCE
   CORPORATION,
18
              Counter-Defendant.
19

20                                                               ORDER

21             Based on the Parties’ Stipulated Motion to Extend Deadlines, the Court grants and orders

22 as follows:

23

                                                                                FORSBERG & UMLAUF, P.S.
      Order Granting Stipulated Motion to Extend Deadlines – 1                          ATTORNEYS AT LAW
      Cause No.: 3:20-cv-05392-RSM                                                901 FIFTH AVENUE  SUITE 1400
                                                                                  SEATTLE, WASHINGTON 98164
                                                                                 (206) 689-8500  (206) 689-8501 FAX
     2921699 / 721.0015
                 Case 3:20-cv-05392-RSM Document 27 Filed 04/12/21 Page 2 of 2



 1    ACTIVITY                                CURRENT DEADLINE              NEW DEADLINE

 2    Disclosure of Expert                    April 7, 2021                 June 7, 2021

 3    testimony under FRCP

 4    26(a)(2)

 5    Deadline for Filing Motions             May 7, 2021                   July 7, 2021

 6    Related to Discovery

 7    Discovery Completed                     June 7, 2021                  August 7, 2021

 8    All Dispositive Motions Filed           July 6, 2021                  August 7, 2021

 9    By

10

11             IT IS SO ORDERED this 12th day of April, 2021.
12

13

14
                                                             A
                                                             RICARDO S. MARTINEZ
                                                             CHIEF UNITED STATES DISTRICT JUDGE
15

16
     FORSBERG & UMLAUF, P.S.
17
   s/ Ryan J. Hesselgesser
18 Ryan J. Hesselgesser, WSBA #40720
   Matthew S. Adams, WSBA #18820
19 Attorneys for Plaintiff Capitol Specialty Insurance Corporation

20
     KIRTON MCCONKIE
21
   s/ Haley Krug
22 Haley Krug, WSBA #39315
   Attorneys for Griffin Custom Homes
23

                                                                             FORSBERG & UMLAUF, P.S.
      Order Granting Stipulated Motion to Extend Deadlines – 2                       ATTORNEYS AT LAW
      Cause No.: 3:20-cv-05392-RSM                                             901 FIFTH AVENUE  SUITE 1400
                                                                               SEATTLE, WASHINGTON 98164
                                                                              (206) 689-8500  (206) 689-8501 FAX
     2921699 / 721.0015
